                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 JOE HAND PROMOTIONS, INC.,

        Plaintiff,
                                                                      Case No. 1:18-cv-536
 v.
                                                                      HON. JANET T. NEFF
 MIKHO’S HOOKHA LOUNGE INC.
 d/b/a Mikho Middle Eastern Cuisine &
 Lounge, SIMON MIKHO and
 SARMAD MIKHO,

        Defendants.
 ____________________________/


                                             ORDER

       This is a civil action. Plaintiff filed a Motion for Default Judgment (ECF No. 46). The

matter was referred to the Magistrate Judge, who issued a Report and Recommendation on August

8, 2019, recommending that the motion be granted, default judgment be entered against

Defendants in the amount of $7,540.00, and that Plaintiff be permitted to file a motion and affidavit

for recovery of attorney fees within 28 days of entry of judgment.                The Report and

Recommendation was duly served. No objections have been filed. See 28 U.S.C. § 636(b)(1).

Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 48) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Default Judgment (ECF No. 46) is

GRANTED for the reasons stated in the Report and Recommendation.
      A Default Judgment consistent with this Order will issue.



Dated: August 28, 2019                                      /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge




                                              2
